Detailed Office Action
The communication dated 10/18/2021 has been entered and fully considered.
Claims 1, 3, 8-11, 14, 18, 21, 23, 24, 26, 28, 29, 35, 37-40, 42, and 47-49 are pending with claims 24, 26, 28, 29, 35, 37-40, 42, and 47-49 withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 24, 26, 28, 29, 35, 37-40, 42, and 47-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 10, 11, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2008/0053465 TARORA et al., hereinafter TARORA.
	As for claim 1, TARORA discloses a mouthpiece (40) for an apparatus for generating an inhalable medium [Figure 1].
	TARORA discloses an aperture extending from a first opening at a first end of the mouthpiece to a second opening at the opposite end of the mouthpiece (40) [Figure 1].  A mouthpiece can be arranged to receive a flavor element (32) through the first opening [Figure 1].  The second radial dimension is smaller than the first radial dimension [Figure 1].

    PNG
    media_image1.png
    208
    454
    media_image1.png
    Greyscale

As for claim 3, the mouthpiece of TARORA has a stepped bore [Figure 1]

    PNG
    media_image2.png
    200
    442
    media_image2.png
    Greyscale

As for claim 10, the mouthpiece of TARORA first end opening is at an apparatus end of the mouthpiece and the second opening is at the mouth end of the mouthpiece [Figure 1].

    PNG
    media_image3.png
    223
    475
    media_image3.png
    Greyscale

	


As for claims 14 and 18, the “flavor element” is not part of the mouthpiece.  Therefore this is a limitation to intended use.  Nevertheless, TARORA discloses that the flavor element is received in the aperture through the first opening [Figure 1] and protrudes beyond the first opening [Figure 5].
Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 4,889,114 KLADDERS, hereinafter KLADDERS.
As for claims 1 and 8, KLADDERS discloses a mouthpiece (2) for a vapor inhalation unit [Figure 1].    It has an aperture extending a first opening of the mouthpiece [Figure 1] and a second opening at the opposing end of the mouthpiece [Figure 1].  The first opening is at the mouth end [Figure 1].  The aperture has a first radial dimension towards the first opening which is larger than the second radial dimension towards the second opening [Figure 1].  The aperture can accept a capsule (15) [Figure 1].

    PNG
    media_image4.png
    338
    660
    media_image4.png
    Greyscale


.
Claims 1, 8, 9, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by E.P. 3,020,292 LI et al., hereinafter LI.
As for claims 1 and 8, LI discloses a mouthpiece (2) for a vapor inhalation unit [Figure 1].    It has an aperture extending a first opening of the mouthpiece [Figure 1] and a second opening at the opposing end of the mouthpiece [Figure 1].  The first opening is at the mouth end [Figure 1].  The aperture has a first radial dimension towards the first opening which is larger than the second radial dimension towards the second opening [Figure 1].  The aperture can accept a capsule (15) [Figure 1].


    PNG
    media_image5.png
    335
    766
    media_image5.png
    Greyscale

Although the mouthpiece of LI does not show a flavor insert a flavor insert could be placed therein.  The applicant is only claiming the mouthpiece.  The flavor insert is not part of a mouthpiece.
As for claim 9, LI discloses a chafer end [Figure 1]

    PNG
    media_image6.png
    362
    792
    media_image6.png
    Greyscale

As for claims 14 and 18, the “flavor element” is not part of the mouthpiece.  Therefore this is a limitation to intended use.
Claims 1, 3, 10, 11, 14, 18, 21, and 23 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by U.S. 2016/0206004 SINKAWA et al., hereinafter SINKAWA.
	As for claim 1 and 3, SINKAWA discloses a mouthpiece (140) for an apparatus for generating an inhalable medium [Figure 2].
	SINKAWA discloses an aperture extending from a first opening at a first end of the mouthpiece to a second opening at the opposite end of the mouthpiece (140) [Figure 2].  A mouthpiece can be arranged to receive a flavor element (131) through the first opening [Figure 2].  The second radial dimension is smaller than the first radial dimension [Figure 2].  The dimension difference is a stepped bore (i.e.  sudden and not a sloped change).

    PNG
    media_image7.png
    298
    845
    media_image7.png
    Greyscale



As for claim 10, the mouthpiece of SINKAWA first end opening is at an apparatus end of the mouthpiece and the second opening is at the mouth end of the mouthpiece [Figure 2].

	
    PNG
    media_image7.png
    298
    845
    media_image7.png
    Greyscale


As for claim 11, SINKAWA discloses a chamfer for engaging a component of the apparatus [Figure 2].

    PNG
    media_image8.png
    300
    824
    media_image8.png
    Greyscale

As for claims 14 and 18, the “flavor element” is not part of the mouthpiece.  Therefore this is a limitation to intended use.  Nevertheless SINKAWA discloses that the flavor element (121) is received in the aperture through the first opening [Figure 2] and protrudes beyond the first opening [Figure 2].
As for claim 21, SINKAWA discloses an apparatus for generating an inhalable medium [Figure 2, abstract].  A flavor element (131) is received though the first opening of the mouthpiece [Figure 2].  SINKAWA disclose a container (124) for holding liquid [Figure 2, 0036; holder (60) is within container/outer wall (124)].  SHINKAWA discloses a heater (80) for volatizing the liquid held in the container (124) [Figure 2].  The vapor passes from atomizer (80) and combines with the flavor source and is inhaled by the user [0046].
As for claim 23, the first opening of the mouthpiece (140) is at the apparatus end of the mouthpiece and the container for holding the liquid (124) comprises a recess into which the flavor element (131) is received [Figure 2].




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/            Primary Examiner, Art Unit 1748